Exhibit 23.1 To: Thomson Reuters PLC Allen & Overy LLP The Thomson Reuters Building One Bishops Square South Colonnade, Canary Wharf London E1 6AD United Kingdom London United Kingdom Tel+44 (0)20 3088 0000 E14 5EP Fax+44 (0)20 3088 0088 Our ref 14944-00333 CO:9182448.1 23December 2008 Ladies and Gentlemen, AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM F-9 OF THOMSON REUTERS CORPORATION (the Corporation) AND AMENDMENT NO. 1 TOREGISTRATION STATEMENT ON FORM F-3 OF THOMSON REUTERS PLC (the Company) We hereby consent to the reference to Allen & Overy LLP under the caption Legal Matters in the prospectus forming a part of Amendment No. 1 to the registration statement on Form F-3 of Thomson Reuters PLC and Amendment No. 1 to the registration statement on Form F-9 of Thomson Reuters Corporation. In giving such consent, we do not admit that we are experts within the meaning of the Securities Act of 1933, as amended, or the rules and regulations promulgated thereunder with respect to any part of such registration statements, including this exhibit or otherwise. Yours faithfully, /s/ Allen & Overy LLP Allen & Overy LLP Allen & Overy LLP is a limited liability partnership registered in England and Wales with registered number OC306763. It is regulated by the Solicitors Regulation Authority of England and Wales. The term partner is used to refer to a member of Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications.
